DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1-2, recite the limitation “over the right and left shoulders” in line 3, such limitation does not including an intentional use phrase such as "configure or when is worn".
Claims 1, recites “so that a person can attach the band in multiple positions by pressing the heavy duty hook type” in line 19, such limitation does not including an intentional use phrase such as "configure or when is worn".


Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the right and left shoulders" in line 3, “the front panel …the back panel” in lines 5-6; “the upper section of the exterior side” in line 8 “the center of the back of the band” in line 16; “the right interior portion” in line 18; “the left exterior portion so” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the limitation “the right and left shoulders, line 3” render the claim indefinite because it is unclear the right and left shoulders of both shoulder straps or the shoulders of the user?

Claim 1, recites “a back panel  with heavy duty loop ….on the upper section of the exterior side can attach the adjustable straps over the right and left shoulders…on the back panel” in lines 8-15, renders the claim indefinite because it is so confusing and unclear which structure encompassed by such limitation?  
Claim 1, recites “a seam no less than 1/4-inch in thickness” line 25, renders the claim indefinite because it is unclear which structure encompassed by such limitation, is it the seam connected to the band and/or which portion of the band having the seam and/or the seam for connecting the band to the cups?
Claim 1, recites “and added with acoustic foam”, renders the claim indefinite because it is unclear whether the hook and loop are made of acoustic foam or the adjustable straps?
For the purpose of examination and as best understood the limitation is interpreted to means for claim 1, as of “a bra comprising a front panel and a back panel; wherein the front panel having cups  and a left and right shoulder straps attached to an upper portion of the cups; and a band extending along a lower portion of the front panel; wherein the back panel comprising a left and right adjustable straps; each of the adjustable straps having hook and loop fastener; wherein each of the hook and loop fasteners are configured to fasten to the left and right shoulder straps and wherein the band having a seam no less than ¼ inch in thickness and with stitch configuration and 
Claim 8, recites the limitation “wherein the band is contiguous and not adjustable”, renders the claim indefinite and including negative limitation “not”; however, fig.1 shows the band 10 having hook and loop fasteners 18, 20 are configured for adjusting the length of the band.  So what does it mean by contiguous and not adjustable?  For the purpose of examination and as best understood the limitation is interpreted to means “the band having two portions”.
Claim 10, recites “wherein the padding of the adjustable strap over the right and left shoulders is comprised of a material other than acoustic foam”, renders the claim indefinite because it is unclear whether the hook and loop are made of acoustic foam or the adjustable straps?
Claims 2-10 are dependent of claim 1, and are likewise indefinite.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grier (6200194).
Regarding claim 1, Grier discloses an athletic bra (fig.1) comprising a front panel  and a back panel (fig.1 shows the bra system having a front and a back portions 10, 12); wherein the front panel having cups (fig.1 shows two cups) and a left and right strap portions (18) attached to an upper portion of the cups; and a band extending (fig.2 shows the back portion having band 12 cut into left and right sections and both having Velcro 20, 21); wherein the back panel comprising a left and right adjustable straps (16); each of the adjustable straps having hook and loop fastener (16); wherein each of the hook and loop fasteners are configured to fasten to the left and right shoulder strap (fig.2); the band with a single vertical cut (fig.2) in the center of the back of the band to split the back portion of the band into equal left and right sections with heavy duty hook type fasteners (20, 21) on the right interior portion and heavy duty loop type fasteners on the left exterior portion so that a person can attach the band in multiple positions by pressing the heavy duty hook type fasteners on the right interior portion into the heavy duty loop type fasteners on the left exterior portion and detach the band by pulling apart the heavy duty hook type fasteners on the right interior portion from the heavy duty loop type fasteners on the left exterior portion (fig.1); wherein each of the hook and loop fasteners are configured to fasten to the left and right shoulder straps (fig.1).  But does not a seam no less than ¼ inch in thickness and with stitch configuration and thread material which allows the seam to stretch and retract connecting the band to the front 
Regarding claim 2, Grier disclose the athletic bra with heavy duty hook-and-loop type fasteners for size and compression adjustment of claim 1, wherein the heavy duty hook type fastener is placed on the back panel and the heavy duty loop type fastener is placed on the interior of the adjustable straps over the right and left shoulders (fig.1, Velcro 16 disposed on both shoulder straps 17).
Regarding claims 5-7, Grier wherein the heavy duty hook type fastener is placed on the left exterior portion of the band and the heavy duty loop type fastener is placed on the right interior portion of the band (fig.2); wherein the heavy duty hook type fastener is placed on the left interior portion of the band and the heavy duty loop type fastener is placed on the right exterior portion of the band (fig.2); wherein the heavy duty hook type fastener is placed on the right exterior portion of the band and the heavy duty loop type fastener is placed on the left interior portion of the band (fig.2).
Regarding claims 8-9, Grier discloses wherein the band has two portions (fig.2); wherein the band is split in a manner other than a single vertical cut at the center line of the back panel (fig.2).
Regarding claim 10 wherein the padding of the adjustable strap over the right and left shoulders is comprised of a material other than acoustic foam (see the material of the Velcro 20, 21, 16).

Claims 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grier (6200194) in view of Brown et al. (5951364—hereinafter, Brown).
Regarding claims 3-4, Grier does not disclose the heavy duty loop type fasteners are placed on the upper section of the exterior side of the front panel.  However, Brown teaches a similar bra system (fig.1) having a front and a back portion, the front portion having two cups; and two upper cup portions 14 having hook and loop fasteners 16; the back portion having two shoulder straps 22 each having hook and look fastener 24 configured to attachable and removable to and from the hook and loop fasteners 16 while wearing the bra system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the hook and loop fasteners on the upper portion of Grier as taught by Brown in order to provide attachable and releasable of the shoulder straps, furthermore, such modification would be considered a mere of substitution of one fastener for another fastener involves routine skill in the art.
Furthermore, Grier discloses wherein the adjustable straps over the right and left shoulders are permanently attached to the back panel (16, fig.1), the heavy duty loop type fasteners are placed on the interior of the adjustable straps over the right and left shoulders, and the heavy duty hook type fasteners are placed on the upper section of the exterior side of the front panel (fig.1 of Brown).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732